Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 2016, which ruled that claimant was disqualified from receiving unemployment insurance *1378benefits because she voluntarily left her employment without good cause.
Claimant worked full time as a social work assistant at a psychiatric center for approximately 2V2 years. She enrolled in a graduate program while she was working and requested the employer to modify her work schedule to enable her to complete an internship that was part of the program. When the employer denied her request, she resigned from her position. Thereafter, the Department of Labor issued an initial determination disqualifying claimant from receiving unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. This determination was upheld by an Administrative Law Judge following a hearing, and that decision was later affirmed by the Unemployment Insurance Appeal Board. Claimant now appeals.
We affirm. Resigning from a position in order to pursue educational opportunities constitutes a personal and noncom-pelling reason for leaving employment disqualifying a claimant from receiving unemployment insurance benefits (see Matter of Gordon [Commissioner of Labor], 46 AD3d 1002 [2007]; Matter of Silberman [Memorial Sloan-Kettering Cancer Ctr. — Commissioner of Labor], 17 AD3d 815, 815-816 [2005], lv denied 5 NY3d 713 [2005]). Here, it is undisputed that claimant resigned from her job because she desired to complete the internship that was part of her graduate program following the employer’s failure to modify her work hours. In view of this, substantial evidence supports the Board’s decision and we find no reason to disturb it.
McCarthy, J.R, Egan Jr., Rose, Clark and Aarons, JJ., concur.
Ordered that the decision is affirmed, without costs.